Citation Nr: 1618035	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

5.  Entitlement to service connection for a disorder manifested by memory loss and syncope.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this appeal is with the RO and Insurance Center in Philadelphia, Pennsylvania.

The case was remanded in June 2015 for additional development.  As explained below, the Board's requested development has not been completed and another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  The Board instructed the AOJ to contact the United States Army and Joint Services Records Research Center (JSRRC) to verify the Veteran's contended herbicide exposure as reported in his March 2010 claim.  He reported exposure while at Fort Belvoir, to include possible trips to Fort Meade, Fort Detrick, Fort Ritchie or Aberdeen Proving Grounds in the summer of 1965.  A response from the United States Armed Services Center for Research of Unit Records (USASCRUR) in July 2005 shows that there were no records of exposure at Fort Belvoir from April to June 1965.  As a result of that previous response, in a February 2016 deferred rating decision, the AOJ determined that no additional requests were therefore needed.  However, this previous request did not address July or August 1965, nor did it address the Veteran's claim of exposure at other locations.  Therefore, as the AOJ did not complete the development requested by the Board, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and seek verification of the Veteran's contended herbicide exposure at Forts Belvoir, Meade, Detrick and Ritchie and Aberdeen Proving Grounds in June, July, and August 1965 as per the Veteran's March 2010 claim.

2.  After completion of the above and any further development deemed necessary, readjudicate the appellant's claims.  If the determinations remain adverse, the appellant and her representative should be furnished a supplemental statement of the case which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




